Citation Nr: 0804614	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for psychiatric 
disability other than PTSD, to include major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1969 until 
March 1972.  
These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA afford the claimant a clinical 
examination where appropriate.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Following a review of the claims file, 
the Board finds that further development is required under 
the VCAA regarding the veteran's claim for entitlement to 
service connection.

A review of the claims file shows that the medical evidence 
of record is conflicting as to whether the veteran has a 
current psychiatric disability.  Treatment reports spanning 
September 2004 through February 2005 from the VA Medical 
Center in Minneapolis, Minnesota show a diagnosis of major 
depressive disorder, but do not indicate whether the 
diagnosis is etiologically related to the veteran's active 
service.  In contrast, the VA examiner who provided the 
veteran with a compensation examination in November 2005 was 
unable to make a diagnosis of the veteran's condition.  The 
examiner maintained she was precluded from doing so due to 
questions regarding the validity of the data from the 
evaluation.  However, "presuming that the veteran's 
historical diagnosis of major depressive disorder is 
accurate," the examiner believed that the available evidence 
suggested that the diagnosis was not secondary to military 
service.  Although the VA examiner reviewed the veteran's 
claims file, she was unable to make a diagnosis.  

Therefore it is presently unclear what psychiatric 
disorder(s) the veteran has and whether they are related to 
his military service.  Such would be useful prior to 
appellate consideration.  

A decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date in the event of an award of any benefits sought on 
appeal.  As such matters are involved in the present appeal, 
the veteran must be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
including an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish both a 
disability rating and an effective date in 
the event of award of any benefit sought, 
as outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.	Schedule the veteran for another VA 
psychiatric examination to identify all 
current psychiatric disabilities, to 
include post-traumatic stress disorder and 
major depressive disorder.  The claims 
folder must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner must be 
requested to provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current psychiatric disorder(s) is/are 
related to the veteran's military service.  
Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

The examiner must be advised that the 
veteran's claimed in-service stressor, 
working as an operating room technician at 
Fort Sam Houston Burn Center, has been 
conceded by VA.  However, clinical review 
is needed to determine if this verified 
stressor is related to any current 
psychiatric disorder(s) suffered by the 
veteran. 

3.	After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



